Title: From Thomas Jefferson to the Senate and the House of Representatives, 26 April 1802
From: Jefferson, Thomas
To: the Senate and the House of Representatives


            Gentlemen of the Senate and of the House of Representatives
            In pursuance of the act entitled ‘an act supplemental to the act intituled an act for an amicable settlement of limits with the state of Georgia, and authorizing the establishment of a government in the Missisipi territory’ James Madison Secretary of State, Albert Gallatin Secretary of the treasury, and Levi Lincoln Attorney General of the US. were appointed Commissioners to settle by compromise with the Commissioners appointed by the state of Georgia the claims and cession to which the said act has relation.
            Articles of agreement and cession have accordingly been entered into and signed by the said Commissioners of the US. and of Georgia, which, as they leave a right to Congress to act upon them legislatively at any time within six months after their date, I have thought it my duty immediately to communicate to the legislature.
            Th: Jefferson
              April 26. 1802.
          